DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks filed on 30 July 2019 in the matter of Application N° 16/482,166.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.  Claims 10 and 12 have been amended.
No new matter has been added. 
Thus, claims 1-12 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
One Information Disclosure Statement, filed 30 July 2019, is acknowledged and has been considered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Joey C. Yao on 27 July 2021.
Please AMEND the instant specification at page 1, line 6 and page 3, line 26 to state, “…Pluronic® F-127, also known as poloxamer 407.”
Please AMEND the instant specification to place each remaining instance of the tradename “Pluronic” to read: “Pluronic®” or “Pluronic® F-127”.
The following appears to be each remaining instance, including journal citations:
Page 2, line 23;
Page 7, line 10;
Page 9, line 3;
Page 10, lines 18 and 30;
Page 11, line 5;
Page 23, line 9 (please AMEND “Pluronic F127®” to read “Pluronic® F-127”);
Page 24, lines 23 and 27;
Page 25, line 15;
Page 26, line 18;
Page 27, lines 21 and 27;
Page 28, lines 4, 14, and 24;
Page 29, line 3;
Page 40, line 23;
Page 42, line 8; and
Page 43, lines 1, 7, and 11.
Please AMEND claim 1 to read as follows:
A thermoresponsive hydrogel comprising a polyethylene glycol-polycaprolactone-polyethylene glycol (PEG-PCL-PEG) copolymer, polypropylene fumarate (PPF), and a poloxamer (POL), wherein the PEG-PCL-PEG:PPF:POL thermoresponsive hydrogel is reversibly thermoresponsive across a temperature range transitioning from a sol state, at about 20ºC or below about 20ºC, to a gel state, at about 36.5ºC or above 36.5ºC.

Please AMEND claim 2 to read as follows:
The thermoresponsive hydrogel according to claim 1, wherein the poloxamer is poloxamer 407, therein providing a PEG-PCL-PEG:PPF:poloxamer 407 thermoresponsive hydrogel.

Please AMEND claim 5 to read as follows:
The thermoresponsive hydrogel according to claim 4, wherein the API of BCS class II comprises statins.

Please AMEND claim 6, line 4 to change “Under” to “under”.
Please AMEND claim 6, line 8 to change “Forming” to “forming”.
Please AMEND claim 6, line 9 to change “Mixing” to “mixing”.
Please AMEND claim 7 to read as follows:
The method according to claim 6, wherein the poloxamer is poloxamer 407.
Please AMEND claim 9 to read as follows:
The method according to claim 8, wherein mixing of step (i) takes place at about 125ºC for between about 4 and 8 hours, and wherein step (ii) takes place at about 140ºC for between 4 and 8 hours.
Please AMEND claim 11 by removing “(liquid)” from line 2, and “(semi-solid)” from line 4 of the claim.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
With the amended limitations in mind, a thorough search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615